DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the preliminary amendment filed on 12/18/2020. Claims 1-14 have been canceled, and new claims 15-38 have been added.

Claims 15-38 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described 

Claims 15-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujimoto (US 2008/0273750), in view of Nagaoka et al. (US 2006/0115119).

As to claims 15 and 27, Fujimoto discloses the invention as claimed, including a system for determining a distance from a moving vehicle to a pedestrian ahead of the moving vehicle (Fig. 11; ¶0055 “the distance from the vehicle itself to pedestrian C”; ¶0063-¶0065), comprising: 
at least one processing device programmed to (¶0066, “the operation is executed by the program started by controller 103”): 
receive, from an image capturing device mounted on the moving vehicle (100, Fig. 1; Fig. 2; ¶0033, “Object detecting device 100 is mounted on the vehicle”; ¶0034, “it can take consecutive images of objects from ahead of the vehicle…The camera 101 is arranged on the upper front portion of the vehicle, as shown in FIG. 2”), a plurality of images including representations of the pedestrian (20, Figs. 3, 5-10, 13-17; ¶0016, “illustrating the detection of an object field containing a pedestrian moving towards center of the two-dimensional road model”; ¶0035, “In FIG. 3, image 3a includes road edges A and B formed as edge bumps, white lines or guard rails or the like positioned on the left/right sides of the road, and pedestrian C present in front of the vehicle”); 
identify in a first image of the plurality of images, a bottom edge of the pedestrian (7c, Fig. 8), a top edge of the pedestrian (8a, Fig. 8), and a horizon represented in the first image (Fig. 8; ¶0049, “the region between object lower end position 7c and object upper end position 8a, a straight line is drawn parallel to Y-axis…it is possible to detect object presence range 8b including pedestrian C that moves towards center 7a”);
determine based on the bottom edge and the top edge, a first measured height of the pedestrian (i.e., pedestrian’s height at initial position; 8b, Fig. 8; 8b, Fig. 10; ¶0047, “height yₘ of pedestrian C”; ¶0055, “the position of pedestrian C contained in object presence range 8b in real space is computed based on the coordinates of object central point 10c established in object presence range 8b”); 
determine a second measured height of the pedestrian based on a difference between a vertical position of the bottom edge and a vertical position of the horizon (i.e., pedestrian’s height at a new position that is away from the initial position, and the height of the moving pedestrian can be measured based on changes speed and direction of movement; Fig. 11; ¶0016, “detection of an object field containing a pedestrian moving towards center of the two-dimensional road model”; ¶0047; ¶0048, “When it is judged that there exists a moving object at the position higher than preset standard height ym of pedestrian C, the position right before degree number V(yi) having the velocity component towards center 7a…”). 

Although Fujimoto discloses determining a distance from the moving vehicle to the pedestrian based on the first measured location and the second measured location (z1-z3, Fig. 11; ¶0063,  “the distance between the vehicle itself and pedestrian C is longer than z2 and shorter than z3”; ¶0064, “the distance between the vehicle itself and determining a distance from the moving vehicle to the pedestrian based on the first measured height and the second measured height (Fig. 5; Fig. 8; ¶0041; ¶0058; ¶0080, “the object 20 approaches from a distance of Zv (N - 1) to a distance of Zv (0) during a time period ∆T…”; ¶0106, “the distance d from the infrared cameras 2R and 2L to the other object O1. Here, d_Cam_H = f X Cam_H/d, z _Cam_H = f X  Cam_H/z”). It would have been obvious to one of ordinary skill in the art at that time of the invention was made to modify the system of Fujimoto to include determining a distance from the moving vehicle to the pedestrian based on the first measured height and the second measured height, as taught by Nagaoka because it would more accurately avoid collision between the vehicle itself and pedestrian by detecting the actual height of the object (Nagaoka, ¶0012; ¶0014; ¶0068).

As to claim 16, Fujimoto discloses the system of claim 15, wherein the second measured height is further determined based on a height of the image capture device (Fig. 11; ¶0047; ¶0016, “detection of an object field containing a pedestrian moving towards center of the two-dimensional road model”; ¶0048, “When it is judged that there exists a moving object at the position higher than preset standard height ym of pedestrian C, the position right before degree number V(yi) having the velocity component towards center 7a…”). 
wherein the at least one processing device is further configured to determine a refined vertical position of the horizon (Fig. 13; ¶0081, “the x-axis defined from left to right and the y-axis defined from top to bottom.  In the example shown in FIG. 13, image 13a includes road edges D and E formed as lane markers, white lines or guardrails or the like positioned on the left/right sides of the road…”). 

As to claim 19, Fujimoto discloses the system of claim 18, wherein determining the refined vertical position comprises detecting a change in position of the moving vehicle (Figs. 2; ¶0052; claim 4).

As to claim 20, Fujimoto discloses the system of claim 19, wherein the change in the position is detected based on a pitch angle estimation (¶0036, “When the object present ahead of the vehicle itself is detected, first of all, the movement velocity in the lateral direction (horizontal direction) of the object present in image 3a is detected, and a velocity image is formed, with the movement direction and movement velocity in the lateral direction of the object in image 3a”; ¶0052, “when the vehicle itself moves upward, that is, in the floating direction due to pitching, the line of sight orientation of camera 101 is upward from that when the road surface is horizontal..”; claim 4, detect a change point where the velocity direction of an oblique line changes, and to judge that the change point as the balance point of the pitch generated by the movement of the vehicle”). 

As to claim 21, Fujimoto discloses the system of claim 20, wherein the pitch angle estimation is performed based on at least one of an inertial sensor or an analysis of the plurality of images (Fig. 1; ¶0033, “controller 103 that executes image processing of the images taken with camera 101 and stored in image memory 102, counter memory 104 that stores the count value of the pixel counter…vehicle speed sensor 107 that detects the speed of the vehicle”; ¶0036). 

As to claim 22, Fujimoto discloses the system of claim 19, wherein detecting the change in position of the moving vehicle comprises: detecting a road lane based on an analysis of one or more of the plurality of images; determining a vanishing point of the road lane; and detecting relative motion of the vanishing point (¶0052, “when the vehicle itself moves upward, that is, in the floating direction due to pitching, the line of sight orientation of camera 101 is upward from that when the road surface is horizontal..”; ¶0081, “the x-axis defined from left to right and the y-axis defined from top to bottom. In the example shown in FIG. 13, image 13a includes road edges D and E formed as lane markers, white lines or guardrails or the like positioned on the left/right sides of the road…”; claim 4, detect a change point where the velocity direction of an oblique line changes, and to judge that the change point as the balance point of the pitch generated by the movement of the vehicle”). 

As to claim 23, Fujimoto discloses the system of claim 15, wherein determining the distance from the moving vehicle to the pedestrian comprises subtracting a hood range of the moving vehicle (Fig. 11; ¶0063, “the distance between the vehicle itself and pedestrian C is longer than z2 and shorter than z3”; ¶0064, “the distance between the vehicle itself and pedestrian C is shorter than z2”; ¶0065, “the distance between the vehicle itself and pedestrian C is shorter than z1”). 

As to claim 24, Fujimoto discloses the system of claim 15, wherein the at least one processing device is further configured to determine a refined vertical position of the bottom edge of the pedestrian (Fig. 8; ¶0049, “the region between object lower end position 7c and object upper end position 8a, a straight line is drawn parallel to Y-axis…it is possible to detect object presence range 8b including pedestrian C that moves towards center 7a”). 

As to claim 25, Fujimoto discloses the system of claim 24, wherein the refined vertical position of the bottom edge is determined based on mapping pixels in the plurality of images (¶0081). 

As to claim 26, Fujimoto discloses the system of claim 15, wherein the at least one processing device is further configured to provide a warning to a driver of the moving vehicle based on the distance (¶0064, “When the degree of collision danger is level 2, or when the degree of collision danger is level 3 and the distance between the vehicle itself and pedestrian C is shorter than z2, the control mode is "Warning." When the control mode is "Warning," a warning alarm is output from speaker 105 to alert the driver to the presence of a moving object ahead of the vehicle with 

As to claim 28, it is rejected for the same reasons set forth in claim 16 above. 

As to claim 29, it is rejected for the same reasons set forth in claim 17 above.

As to claim 30, it is rejected for the same reasons set forth in claim 18 above. 

As to claim 31, it is rejected for the same reasons set forth in claim 19 above. 

As to claim 32, it is rejected for the same reasons set forth in claim 20 above. 

As to claim 33, it is rejected for the same reasons set forth in claim 21 above. 

As to claim 34, it is rejected for the same reasons set forth in claim 22 above. 

As to claim 35, it is rejected for the same reasons set forth in claim 23 above. 

As to claim 36, it is rejected for the same reasons set forth in claim 24 above. 

As to claim 37, it is rejected for the same reasons set forth in claim 25 above. 

As to claim 38, it is rejected for the same reasons set forth in claim 26 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schamp et al. (US 2009/0010495), Kawai (US 2005/0111698), Kinoshita (US 2005/0143887), Kudo (US 2005/0201590), Taniguchi et al. (US 2005/0276450) disclose pedestrian detection system and vehicle driving assist system with a pedestrian detection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 20, 2021